Graves, J.
This record is brought up as a case made after judgment, but it raises no question. It sets up the pleadings and informs us that the cause was tried by the court without a jury and that on the “ trial the following facts were proven,” and after reciting them it proceeds to say, that “upon the foregoing facts the said cause was submitted to the court, whereupon afterwards, and on the 21st day of December, A. D. 1880, the said court rendered judgment against the said plaintiff and in favor of the said defendants for their costs to be taxed and the said plaintiff did then file his written exception to the said judgment.”
No special findings of any kind were asked for or made. The cause was tried before the judge on general evidence and he decided in accordance with his view of that evidence *552in the same manner in which a jury would have-'decided by general verdict, and his general conclusion on the effect of the evidence was followed by the only judgment which could be given on it. There was no more occasion for an exception than there would have been in case a jury had returned a general verdict for the defendants.
The matters stated in the record as being the “facts proven” are deductions made from the evidence' since the judgment, for the purpose of constructing a cáse for review in this court. They were not constituents of the record when the judgment was given and a writ <of error would not have brought them up, and it would be extravagant to suppose they could be reviewed as though they were the foundation of the judgment. The provisions for deciding-cases on agreed facts have no application: Comp. L. §§ 4947, 6191, and of course the proceeding has no relation to the case where the question is whether there is any evidence on some specified point. The practice has been misconceived. Chatterton v. Parrott, at the last June term, ante p. 432, is exactly parallel. The irregularity is doubtless of small consequence because no foundation is discovered in what are represented as the “ facts proven ” for any different judgment.
The judgment is affirmed with costs.
The other Justices concurred.